(A) Record of Changes in Net Assets USD 97.92 VANGUARD SMALL CAP INDEX FUND – INVESTOR SHARES Total Net Asset Value Net Asset Value per Share US$ Yen (millions) (millions) US$ Yen The 43rd Fiscal Year Ended on December 31, 2003 4,871 476,968 22.60 2,213 The 44th Fiscal Year Ended on December 31, 2004 6,247 611,706 26.83 2,627 The 45th Fiscal Year Ended on December 31, 2005 5,902 577,924 28.52 2,793 The 46th Fiscal Year Ended on December 31, 2006 6,808 666,639 32.62 3,194 The 47th Fiscal Year Ended on December 31, 2007 6,214 608,475 32.58 3,190 The 48th Fiscal Year Ended on December 31, 2008 4,050 396,576 20.40 1,998 The 49th Fiscal Year Ended on December 31, 2009 5,913 579,001 27.49 2,692 The 50th Fiscal Year Ended on December 31, 2010 5,270 516,038 34.75 3,403 The 51st Fiscal Year Ended on December 31, 2011 3,925 384,336 33.38 3,269 The 52st Fiscal Year Ended on December 31, 2012 3,813 373,369 38.74 3,793 2012 End of January 4,122 403,626 35.70 3,496 February 4,242 415,377 36.84 3,607 March 4,242 415,377 37.68 3,690 April 4,172 408,522 37.33 3,655 May 3,859 377,873 34.80 3,408 June 3,957 387,469 36.37 3,561 July 3,820 374,054 36.07 3,532 August 3,884 380,321 37.32 3,654 September 3,898 381,692 38.34 3,754 October 3,813 373,369 37.78 3,699 November 3,778 369,942 38.22 3,743 December 3,813 373,369 38.74 2013 End of January 4,103 401,766 41.20 4,034 February March April
